In an action inter alia to recover damages for breach of contract, plaintiff appeals from a judgment of the Supreme Court, Westchester County, entered March 26, 1976 (the notice of appeal has been treated as valid pursuant to CPLR 5520 [subd (c)]), which is in favor of defendants, after a nonjury trial. Judgment affirmed, with costs. We agree with Trial Term that if there was any breach in this case it was by the plaintiff, and that, in any event, plaintiff has not shown any damages as the result of the termination of his employment. Latham, Acting P. J., Margett, Rabin, Titone and Hawkins, JJ., concur.